Citation Nr: 0519807	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-03 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1974 to 
September 1975.

The current appeal arose from a November 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to special 
monthly pension.


FINDING OF FACT

Without good cause, the veteran failed to appear at a VA 
examination scheduled for February 2005.  


CONCLUSION OF LAW

The veteran's failure to report for VA examination requires 
that the claim for special monthly pension be denied.  38 
C.F.R. § 3.655 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, VA notified the veteran of the what was 
required to substantiate his claim in an October 2001 letter.  
An additional VCAA letter was mailed to the veteran in March 
2004.  He was told what was required to successfully 
establish entitlement to special monthly pension and of his 
and VA's respective responsibilities in terms of obtaining 
information and evidence.  He was also asked to submit 
information and/or evidence, which would include that in his 
possession, pertaining to the claim.  

The March 2004 letter was clearly not mailed to the veteran 
prior to the initial RO adjudication of his claim.  
Regardless, the veteran was provided notice which was 
adequate.  Following the notice, the October 2004 and 
February 2005 supplemental statements of the case constituted 
subsequent process.  The veteran has not shown how the error 
was prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  The veteran was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In the 
present case, the evidence includes service medical records, 
numerous VA treatment records, and written statements.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.  

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, the veteran was scheduled for a VA examination in 
February 2005, but failed to report or provide any reason for 
such failure.  The Court of Veterans' Claims has held that 
the duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA 
regulations, it is incumbent upon the veteran to submit to a 
VA examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 
Vet. App. 519 (1992).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  


II.  Special Monthly Pension

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  38 U.S.C.A. § 1521(d) (West 
2002); 38 C.F.R. § 3.351(a)(1) (2004).  The veteran is in 
need of regular aid and attendance if he is helpless or is so 
nearly helpless as to require the regular aid and attendance 
of another person.  The criteria for establishing the need 
for aid and attendance include consideration of whether the 
veteran is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; whether 
the person is a patient in a nursing home because of 
incapacity; or whether the veteran establishes a factual need 
for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 
3.351(b)(c).  Under the provisions of 38 C.F.R. § 3.352(a), 
the criteria include the inability of the veteran to dress or 
undress himself; to keep himself ordinarily clean; whether he 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances; inability to feed himself; inability 
to attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  It is only 
necessary that the evidence establish the veteran is so 
helpless as to need regular aid and attendance not that there 
be a constant need.  If the veteran is not in need of regular 
aid and attendance, consideration will be given as to whether 
the veteran is housebound.  38 C.F.R. § 3.351(d).

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA's Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of 
this chapter), the veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351 (d).

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase without good cause, 
the claim shall be denied.  38 C.F.R. § 3.655(b) (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or death of an 
immediate family member.

In conjunction with the current claim, the veteran was 
scheduled for a VA examination in February 2005.  However, he 
failed to report and did not set forth good cause for such 
failure.  In February 2005, the veteran and his 
representative were furnished a supplemental statement of the 
case containing the provisions of 38 C.F.R. § 3.655, and 
notice that the veteran's claim was denied in accordance with 
those provisions.  The supplemental statement of the case was 
mailed to the veteran's address of record and were not 
returned as undeliverable.  Notwithstanding this, neither the 
veteran nor his representative has made an attempt to explain 
to the RO why he failed to report for the scheduled VA 
examination relevant to the claim.  

There is not sufficient medical evidence of record to 
adjudicate the veteran's claim.  Current examination findings 
are necessary to assess his disabilities.  VA's duty to 
assist the veteran is not a one-way street; he also has an 
obligation to assist in the adjudication of his claim.  Wood 
v. Derwinski, supra.  The veteran must be prepared to meet 
his obligations by cooperating with VA efforts to provide an 
adequate medical examination and submitting to the Secretary 
all medical evidence supporting his claim.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for same.  38 C.F.R. §§ 3.326, 3.327 (2004).

Accordingly, the Board finds that the veteran failed to 
report, without good cause, for VA examination scheduled in 
connection with his claim for special monthly pension.  
Consistent with 38 C.F.R. § 3.655(b), the claim must be 
denied.  Because the law is dispositive in this case, the 
claim must be denied on the basis of lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); 
see also VAOPGCPREC 5-04.


ORDER

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or on account of being 
housebound is denied.  



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


